         Case 5:19-cv-00598-DAE Document 17 Filed 09/16/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                             :
Barbara Covalt, David Allen, Ramiro Ramirez, :
Andrew Tijerina, and Estella Truong          :
                                               Civil Action No.: 5:19-cv-598-DAE
                                             :
                     Plaintiffs,             :
        v.                                   :
                                             :
First Choice Payment Solutions G.P., d/b/a   :
Sekure Merchant Solutions,                   :
                                             :
                                             :
                     Defendant.

                                 NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiffs anticipate filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: September 16, 2019
                                             Respectfully submitted,

                                             By: __/s/ Sergei Lemberg_________

                                             Sergei Lemberg, Attorney-in-Charge
                                             Connecticut Bar No. 425027
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiffs
         Case 5:19-cv-00598-DAE Document 17 Filed 09/16/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court Western District of
Texas Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                           By __/s/ Sergei Lemberg_________

                                                  Sergei Lemberg
